*178ON MOTION
SCHALL, Circuit Judge.

ORDER

Stephen D. Freeman moves for leave to file his brief out of time and for reconsideration of the court’s December 23, 2005 order dismissing his petition for review for failure to file a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted. The mandate is recalled, the dismissal order is vacated, Freeman’s brief is accepted for filing, and the case is reinstated. The Merit Systems Protection Board should calculate the due date for its brief from the date of filing of this order.